Title: To George Washington from Benjamin Lincoln, 12 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  My Dear General
                     
                     Head Quarters June 12th 1782
                  
                  From the present state of our finances, the temper and
                     disposition of the several States in general and the little hope we have of
                     farther aid from France–it becomes absolutely necessary to take a view of our
                     present establishments and enquire whether any new arrangements can be made
                     consistent with justice policy & the good of the service. I have
                     therefore to offer to your Excellency consideration the following questions.
                  Can or cannot the number of Regiments of infantry be reduced?
                  Can or cannot the Corps of Artillery be reduced as also of the
                     Horse?
                  Can or cannot there be any new system introduced into the several
                     staff departments?
                  I have minuted these questions as a basis of private conversation in the discussion of them many
                     other matters will probably be called up. I am yours affectionately Yours
                  
                     B. Lincoln
                     
                  
               